 In the MatterOfWAUMBECMILLS, INC.andUNITED TEXTILEWORKERS OF AMERICACase No. C-866.-Decided September 1, 1939RayonFabricsManufacturingIndustry-Interference,Restraint,andCoercion:discrimination in regard tohire-Discrimination:refusal to hiretwo men because of their record of union activity and labor organization-Offer of Employment:ordered-BackPay:awarded,from date of refusal tohire to offer of employment.Mr. Edward Schneider,for the Board.Mr. John R. McLane,ofManchester, N. H., for the respondent.Mr. Ben Law,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United TextileWorkers of America, Local 86, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the First Region (Boston, Massachusetts), issued itscomplaint dated June 18, 1938, against Waumbec Mills, Inc., Man-chester, New Hampshire, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaintaccompanied by notice of hearing were duly served upon therespondent and the Union.Concerning the unfair labor practices, the complaint alleged insubstance that the respondent on or about July 15, 1937, refusedand has since refused to hire Alphonse Chartier and Edward G.Geoffrion for the reason that they had been members and officersof the Union and had engaged in concerted activities for collectivebargaining and other mutual aid and protection with employees oftextilemills inManchester,New Hampshire; and that by suchrefusal the respondent interfered with, restrained, and coerced its15 N. L. R. B., No. 4.37199549-39-vol. 15--4 38DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.Thereafter, the respondent filed its answer, dated June 23, 1938, inwhich it admitted the allegations concerning.the nature and scopeof its business, but denied all other allegations of the complaint andfurther stated that according to the fair meaning of the Act therewould be no discrimination in taking into account the labor-unionrecord of an applicant for employment; and with respect to Chartierand Geoffrion,.that their lack of experience, their employment else-where, the skill and experience of other applicants, as well as theirrecord of labor-union organization were all given consideration bythe respondent in reaching a decision upon their applications.Pursuant to the notice, a hearing was held June 27, 1938, at Man-chester, New Hampshire, before C. W. Whittemore, the Trial Exam-iner duly designated by the Board.The Board and the respondentwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to produce evidence bearing on the issues was afforded allparties.At the conclusion of the hearing counsel for the respondentmoved that the complaint be dismissed on the grounds that : the com-plaint does not state a cause of action; the evidence does not sustainthe finding of a violation of the Act; the Act does not cover asituation of unfair labor practice where the relationship of employerand employee has not yet been established, and if the Act is con-strued to cover a relationship prior to employment it is unconsti-tutional.This motion was denied by the Trial Examiner in hisIntermediate Report.We have reviewed this ruling and a ruling made by the TrialExaminer on an objection to the admission of evidence and find thatno prejudicial errors were committed.The Trial Examiner's rulingsare hereby affirmed.On August 12, 1938, the Trial Examiner filed an IntermediateReport, copies of which were duly served on the parties, finding thatthe respondent had committed unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the Act, and recommending that the respondent cease anddesist therefrom and, affirmatively, offer immediate employment toAlphonse Chartier and Edward G. Geoffrion, with back pay fromJuly 15, 1937.Thereafter the respondent filed exceptions to theIntermediate Report upon substantially the same grounds as wereadvanced in its afore-mentioned motion to dismiss the complaint.Pursuant to notice duly served on all the parties, a hearing washeld before the Board on May 4, 1939, at Washington, D. C., forthe purpose of oral argument.The respondent appeared by counseland participated in the oral argument.The Board has considered WAUMBEC MILLS, INC.39the exceptions of the respondent to the Intermediate Report and,save as consistent with the findings, conclusions, and order herein-after set forth, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a New Hampshire corporation engaged in theproduction, sale, and distribution of rayon fabrics.Its plant islocated at Manchester, New Hampshire, and its only sales office islocated in New York City. The raw material used is rayon yarn,of which the respondent purchased during the 10-month period be-ginning July 1, 1937, approximately 600,000 pounds.All of the rawmaterial was transported to the plant from States other than NewHampshire and all of the finished products, valued during the sameperiod at $300,000, were sold through the New York office in Statesother than New Hampshire.II.THE ORGANIZATION INVOLVEDUnited Textile Workers of America, Local 86, affiliated at the timeof the hearing with the Textile Workers Organizing Committee andthe Committee for Industrial Organization, is a labor organizationincluding in its membership employees who are or have been engagedin the loom fixers' craft in Manchester, New Hampshire. Prior to1936 it was affiliated with the American Federation of Labor.III. THE UNFAIR LABOR PRACTICESA. The men refused employmentAlphonse Chartier was 46 years old at the time of the hearing.His home has been established in Manchester for many years.Hehas worked in textiles for almost 30 years and has been a loomfixer for much of that time.Altogether he has had 21/2 years' ex-perience as a rayon loom fixer.At the time he applied for workwith the respondent he was employed as a rayon loom fixer in thePacific Mills in Lawrence, Massachusetts, but was soon after laidoff due to a curtailment in production.Chartier was treasurer of the Union from 1929 until 1933.Hebecame president for 4 or 5 months, from on or about November1934, until the spring of 1935, and chairman of the negotiating com-mittee for loom fixers in 1934 and 1935.As such he was on theTextile.Council of all textile labor organizations in the city of Man-chester.He apparently took an active part in negotiations with em- 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDployers before, during, and after the general textile strike in 1934.Due to lack of employment in the industry in the vicinity of Man-chester, the Union has been virtually inactive for some time. It isnot clear whether Chartier actually resigned as president of theUnion or whether he merely considered the office as defunct in viewof the inactive state of the Union.Edward G. Geoffrion'was 50 years old at the time of the hearing.He has always lived in Manchester.He has been in the textile in-dustry for 33 years and has spent 25 years of that period as a loomfixer.At the.time of his application with the respondent he hadabout 21 months of experience as a rayon loom fixer at the PacificMills in Lawrence, Massachusetts, and continued thereafter in thesameposition.Geoff non was secretary and treasurer of the Union from 1934 untilthe organization became inactive.He never did resign.He also wasfor a time treasurer of the Loom Fixers Social Club, a separatesocial organization for loom fixers to which members of the Unionautomatically belong.He was a trustee of the Union for an unde-fined period.B. The discriminatory refusal to hireIn July 1937, respondent began the manufacture of rayon fabricsin one plant unit of the former Amoskeag properties in Manchester,New Hampshire, most of which had been idle since 1935 and follow-ing the general textile strike of 1934.The record is clear that withthe commencement of production and for some time thereafter therespondent was in need of experienced rayon loom fixers.Prior to the opening of the Waumbec Mills, applications for em-ployment were received at the U. S. Silk Mills, situated in the samecity, but subsequently closed, byWilliam Zopfi, superintendent ofthe respondent.Zopfi had full authority to hire employees for therespondent during and after June 1937.During the last week inJune or early in July 1937, Chartier and Geoffrion interviewed Zopfiat the U. S. Silk Mills asking for employment as rayon loom fixersin the Waumbec plant, which they had learned. would soon open.Both applicants were then employed in the same craft capacity at aweekly salary of $32 by the Pacific Mills in Lawrence, Massachusetts, about 30 miles distant from Manchester.The jobs for whichthey applied with the respondent were to pay $31.50 weekly but bothmen preferred to work in Manchester where their families and homeswere established rather than to continue their practice of commutingeach day to and from Lawrence.At the interview Zopfi questioned Chartier and Geoff non as totheir general experience, their work and pay at Lawrence, and the WAUMBEC MILLS, INC.41type of looms which they tended there.He took their applicationson a piece of paper since regular card forms had not yet been pre-pared.Details of wages and employment agreeable to all threewere discussed.Zopfi then raised the question of union affiliation.The two applicants told him that they had previously been officers ofthe Union but were no longer. Chartier's uncontradicted testimonywas that Zopfi replied that he was glad they had told him this andthat he added, "We don't want any trouble; we don't want no unionand don't want no trouble."Following the interview at the U. S. Silk Mills, Zopfi invited thetwo men to accompany him to the Waumbec plant a mile or so awayto meet the "overseer," Benny Prokuski.Zopfi drove to the plant inhis car while the applicants followed in Chartier's.Zopfi and Pro-kuski showed them the looms of which they would be in charge ifemployed and again their experience on rayon looms at the PacificMills in Lawrence was discussed.Neither superintendent nor over-seer expressed doubt as to their experience or ability to take chargeof the looms. . Both men then left understanding that they were tobe employed.Zopfi assured them that they would hear from himwithin a few days, after an "investigation."No word reaching them, the two men again visited the respondent'splant on or shortly before July 15, 1937.Chartier's account of thissecond visit, given at the hearing and uncontradicted by the re-spondent, is as follows :Q. (by Mr. Schneider.)Whom did you see there? Tell mewhat happened.A. (by Mr. Chartier.) We came inQ.Was Mr. Geoffrion with you?A. Both of us.Q. Together?A. Yes.We went in and we saw an overseer, Mr. Prokuski,and it seems he didn't want to talk to us. So Mr. Zopfi hadcompany from I don't know where, but he left them and cameover to us.Q. You saw Mr. Zopfi with some people?A. Yes.He came over to us and he said, "No use, boys;we don't want any trouble; you are the president of the Union,"and he said to Geoffrion, "You are the secretary.We don'twant any trouble here." I says, "Who told you I was the presi-dent of the Union?" Then of course he wouldn't tell me.I told him, "Who ever told you that, it would be good forhim to tell you the truth, that I am 'not." I told him beforethat I had been but I resigned from the Union. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDWell, he says, "Don't go away like that. I am new in thecity.I don't know all the people.Later on we might come toterms."In mid-August Chartier returned alone.At the hearing he gave,the following uncontradicted account of this third visit :Well, I met Mr. Zopfi and he told me that he found that I.have made a lot of trouble in the Amoskeag and he also hadfound I was a very good loom fixer. He says, "They tell methat you made some trouble in the Amoskeag; you told theAmoskeag who to hire and who to fire in the loom fixers.We don't want any trouble here. I am not ready to hire any-body that is making trouble.Chartier made three or four subsequent applications but each timewas refused employment either by Zopfi or Prokuski.Geoffrion did not visit the respondent's plant following the mid-July interview, until February 1938.During the latter month helearned from Maurice Huard, a weaver employed by the respondent,that the company was "badly in need of loom fixers with experienceon rayon."Huard, who had worked with Geoffrion in Lawrence,urged him to apply.Geoffrion replied that his application had beenon file for some months. A few days later Huard reported toGeoffrion, according to the testimony of both, that the "boss" atrespondent's plant wished to see him.Geoffrion went to the plantand saw Prokuski who, he testifies, asked him, "Aren't you the fel-lo^;who was here with Chartier before?" Prokuski admitted thathe needed three or four good loom fixers at the time and promisedto speak to the "other fellow," apparently referring to Zopfi.Heasked Geoffrion if he then held any office in the Union.Geoffrionadmitted that he was treasurer of the Loom Fixers Social Club.Geoffrion was never notified as to Prokuski's decision.Huard,however, testified that following Geoffrion's departure, his immediatesuperior, Berry, reproached him for sending "a guy up here to lookfor a job, and it turns out to be the treasurer of the Labor Union."Huard asked if that was the reason Geoffrion was refused a job.Berry nodded.As has already been indicated, none of the abovetestimony concerning the conversations and events at the various in-terviews between the two applicants and the respondent's supervisoryofficials was contradicted or questioned by any evidence adduced bythe respondent.Zopfi, the only witness called by the respondent on the issue' of un-fair labor practices, admitted that one factor leading to his denial ofemployment to Chartier and Geoffrion was that he was told they hadunfavorable labor union records.Zopfi was a newcomer in Man-chester and it seems clear that prior to the first application by the WAUMBBC MILLS, INC.43two men he had no knowledge of either.His information concerningtheir records came entirely as a result of subsequent investigation.Under cross-examination Zopfi said that he had promised not to revealthe identity of the persons of whom he had made inquiry concerningChartier and Geoffrion and subsequently, after a 5-minute recess inthe hearing, declared that he could not remember the name of a singleone of them.He did admit that he had never inquired at the PacificMills, where both men were employed at the time of initial applica-tion, nor had he obtained information from employment records ofthe defunct Amoskeag Mills, where both men had worked for manyyears.Each place would be an obvious and normal source of infor-mation for any prospective employer of the two applicants in doubtabout their experience and ability.Zopfi did not define what he meant by the term "unfavorable laborunion record."At the oral argument counsel for the respondent,speaking of Chartier in particular, stated that it was not the fact ofhis being a union member or a union officer that Zopfi objected to, butrather the kind of union officer he was reputed to be.The respondenttook no position at either the hearing or oral argument upon thequestion of whether or not Chartier's alleged unfavorable reputationwas deserved, but insisted that he was known as a "trouble maker,"and that this reputation justified the refusal to hire.Certain of the questions put by counsel for the respondent toChartier upon cross-examination appear to carry the implication thatChartier's record was not favorable because in the respondent'sopinion he had been unfair to employers and had brought numerousunfounded complaints against them in his former capacity as chair-man of the Loom Fixers' negotiating committee.'Chartier deniedthat he had been unfair but admitted that an outsider making in-quiries among local employers about him would not receive favorableanswers.There is nothing in the entire record to indicate that either Chartieror Geoffrion had ever committed or had ever been accused of com-mitting any unlawful acts within or without their capacities as unionofficials.In view of the respondent's failure otherwise to define orclarify the terms, "undesirable labor union record," and, "troublemaker," and in view of the circumstances under which they were used,we find that the respondent considered them as applicable solely to1 Q. (By counsel for the respondent.)"If a man who holds one of these jobs(chairmanof the loom fixers' negotiating committee) is not fair and square to the company, thenyou can see why he wouldn't get a record which would put him in good standing withsome future employer can't you?"Q. "If the chairman of a negotiating committee for his local over a period of timepersists in bringing up for attention complaints that have no foundation in fact andkeeps on doing that sort of thing, that ought to show in his record one way or anothershouldn't it?" 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe previous lawful union activities of the two men.That normalunion activities would be regarded by the respondent as "undesirable"is amply established by Zopfi's announcement that "we don't want nounion," and by the record as a whole.'The respondent advanced as other alleged factors leading to the re-fusal to employ Chartier and Geoffrion that they lacked experienceon the recent types of looms installed at the Waumbec plant, thatthey were too old, that there were more desirable applicants and thatthe two men had employment as well as opportunities for employmentelsewhere.The contention that Chartier and Geoffrion had insufficient ex-perience and ability as rayon loom fixers lacks substance whenweighed by unrefuted evidence that at the first interview both super-intendent and overseer expressed no doubt as to the men's ability,even when pointing out that they would be expected to take chargeof 72 looms instead of the lesser number they were then running atthe Pacific Mills.Furthermore, it appears that 264 of the 314 loomsinstalled at the respondent's mill were of the same general type,though newer, and required the same type of skill to operate, as thosein use at the Pacific Mills.Respondent had employed 19 loom fixersfrom July 15, 1937, to the time of the hearing.Four of these hadobtained their experience on rayon at the Pacific Mills.Eugene God-dette, a loom fixer with less experience on rayon looms than eitherChartier or Geoffrion, was employed by the respondent on July 19,1937.Records introduced at the hearing show that of the 16 loom fixersemployed by the respondent at that time, 6 of them range from 41 to56 years of age.This would indicate that the ages of Chartier andGeoffrion, as well as of other applicants as old or older, were not ofthemselves a decisive factor in determining eligibility for employ-ment.Even more significant on this point is Zopfi's admission thatat the time he made inquiries concerning Chartier's record he hadforgotten the applicant's age and lost the memorandum showing it.He had made no subsequent efforts to ascertain Chartier's age thoughhe declared as late as the hearing that he was still considering hisapplication.It is no doubt true that there were several applicants for eachloom fixer's job in the respondent's plant.Many of these appliedafter Chartier and Geoffrion, however, and many lacked experienceon rayon. It seems clear that in point of experience and apparent2 The respondent urged as significant the fact that it had employed a number of unionmembers.It is apparent, however, that the respondent's objection to Chartier andGeoffrion was that they had taken a leading part in union activities and organization ;in view of this fact we do not regard it as important that the respondent has hiredsome union members. WAUMBEC MILLS, INC.45ability the two men were at least the equal of many who applied andof some who were hired.That the respondent gave serious consideration to the fact thatChartier and Geoffrion had' employment and possible opportunitiesfor employment elsewhere as a basis for refusing to hire them is notsupported by facts or testimony.At the first interview Zopfi knewthat both men were then working in Lawrence, but seemed readyenough, pending the results of an investigation, to hire them.That.the fact of current employment was not'a'subject of his investigationis obvious in view of the open declaration by the two applicants thatthey were then working.Zopfi declared at the hearing that he was still considering the possi-bility of employing the two men.He stated further that if somequalified person spoke well of Chartier he might still give him a job.This appears to be a belated effort to evade the issues of the complaintand mitigates neither his definite refusal to hire the two applicants inmid-July 1937, nor the certainty of the past tense expressed in therespondent's answer, "the most that can be said on behalf of appli-cants Chartier and Geoffrion is that in competition with other appli-cants their record of activity and labor organization was givenconsideration."All of the evidence leads to the conclusion that the decisive factorin the respondent's refusal to hire Chartier and Geoffrion was thefact that they had previously been union leaders and had taken anoutstanding part in concerted activities for mutual aid and protec-tion with employees of textile mills in Manchester, New Hampshire.We find that Alphonse Chartier and Edward G. Geoffrion would havebeen employed by the respondent on or before July 15, 1937, but forthe respondent's knowledge of their past union leadership.Dis-semination of knowledge that Chartier and Geoffrion had beenrefused employment because of their union records cannot have hadother than a restrictive effect upon labor organization among therespondent's employees in a city where the collapse of the textileindustry had deprived scores of loom fixers and other textile workersof employment.At the oral argument before the Board the respondent contendedthat an employer legally has the right to form its own judgment as towhom it shall employ to the extent of refusing to employ any unionmembers at all; that the Act has no application prior to the forma-tion of the employer-employee relationship.Counsel for the respond-ent, in illustration of this contention, conceded that an employers'community blacklist against union members would be legally properunder his theory of the Act.We disagree with this view.It is well established that the Act is not intended to interfere withthe normal exercise of the right of the employer to select its employees 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDor to discharge them.The respondent's contention, however, that theAct has no application whatever prior to the formation of theemployer-employee relationship is clearly and specifically contra-dicted by the terms of Section 8 (3) of the Act which provides, "Itshall be an unfair labor practice for an employer-By discriminationin regard tohire 3or tenure of employment or any term or conditionof employment to encourage or discourage membership in any labororganization :..."A reference to the legislative history of theAct indicates that the provision means exactly what it says.4 In addi-tion, the broad purpose of the Act to further industrial peace by"encouraging the practice and procedure of collective bargaining" isirreconcilable with the proposition that employers may debar unionapplicants with impunity.Section 8 (1) of the Act likewise covers a discriminatory refusalto hire as well as a discriminatory discharge.Simply stated, Section8 (1) makes it an unfair labor practice for an employer to interferewith, restrain, or coerce employees in the exercise of their rights ofself-organization and collective bargaining.One form of interfer-ence, restraint, and coercion is the discharge for union membershipor activities of an individual already employed.Another such formis the refusal to hire an individual seeking employment for the samereasons.Each is an open warning to all persons already employed,and it is the interfering, restraining and coercive effect upon theseemployees that constitutes the violation of Section 8 (1) in both cases.Hence it is immaterial whether the individual discriminated againstis already an employee or merely an applicant for employment.5Since discrimination in hiring is as telling a form of interferencewith self-organization as any other and as much an incitement todisputes burdening and obstructing commerce, such discriminationis plainly in conflict with both the policy and purposes of the Act.We find that the respondent has discriminated in regard to thehire of Alphonse Chartier and Edward G. Geoffrion, thereby dis-couraging membership in the Union.We also find that by refusingto hire Alphonse Chartier and, Edward G. Geoffrion, the respondent$ Italics supplied.aThe Committee on Labor of the House in its report speaks of"Discrimination indischarge,lay-off,demotion or transfer,hire,forced resignation,or division of work ;in reinstatement orhirefollowing a technical change in corporate structure,a strike,lock-out, temporary lay-off, or a transfer of the plant"as among the various kinds ofdiscriminations prohibited by Section 8 (3) (House Rept. No. 1147, 74th Cong.,1st Sess.,p. 19; italics supplied).8 SeeMatter of The Kelly-Springfield Tire CompanyandUnited Rubber Workers ofAmerica,Local No. 26 and James M. Reed and Minnie Rank,6 N. L. R.B. 325, enforcedinThe Kelly-Springfield Tire Company v. National Labor Relations Board,97 F. (2d)1007(C.C.A. 4th,1938) ;Matter of Montgomery Ward and Company,Incorporated, aCorporationandUnited Mail Order and Retail Workers of America,4 N. L. R. B. 1151;Matter of Algonquin Printing CompanyandUnited TextileWorkers of America, LocalNo. 1044,1 N. L. R. B. 264. WAUMBEC MILLS, INC.47has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order that it cease and desist therefrom, and that ittake certain affirmative action which will effectuate the policies of theAct.We have found that the respondent has discriminated in regardto the hire of Chartier and Geoffrion to discourage membership inthe Union. This discrimination took the form of a refusal to hire.Clearly the appropriate remedy to effectuate the policies of the Actis to order that they respondent offer employment to Chartier andGeoffrion and make them whole for any loss of pay each may havesuffered as the result of the respondent's refusal to hire them.Wewill, therefore, order the respondent to offer immediate employmentto Alphonse Chartier and Edward G. Geoffrion; and further that itshall make them whole for any loss of pay each may have suffered asthe result of the respondent's refusal to hire from July 15, 1937, tothe date employment is offered to him, less his net earnings" in theinterim.6By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an applicant in connection with obtaining work and workingelsewhere than for the particular respondent, which would not have been incurred butfor the unlawful refusal of his application for employment and the consequent necessityof his seeking employment elsewhere.For example,the record shows that Chartier andGeoffrion were in the practice of commuting between Lawrence, Massachusetts,where theywere employed when they applied for work with the respondent, and Manchester, NewHampshire.where their homes and families were established.This commuting expensewould not have been incurred after July 15, 1937, had the respondent not illegally refusedthem employment in its Manchester plant.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill WorkersUnion,Local 2590,8 N. L.R.B. 440.Monies received for work performed,upon Federal,State,county,municipal,or other work-reliefprojects are not considered as earnings,but, as provided below in the Order, shall be deducted from the sum due the complainantsand the amount thereof shall be paid over to the appropriate fiscal agency of the Federal,State,county,municipal,or othergovernment or governments which supplied the fundsfor said work-relief projects. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAw1.United Textile " Workers of America, Local 86, is a 'labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire of Alphonse Chartierand Edward G. Geoffrion and thereby discouraging membership inUnited Textile Workers of America, Local 86, and other labor organ-izations, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDEReUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Waumbec Mills, Inc., Manchester, New Hampshire, andits officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouragingmembership in United TextileWorkers ofAmerica, Local 86, or any other labor organization of its employees,by discriminating in regard to the hiring of applicants foremployment ;(b) In any other manner interfering with, restraining, or coercingits e mployees in their rights to self-organization, to form, join, orassist labor organizations, to bargain collectively through repre-sentacives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining and other mutual aid orprotection as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer immediate employment to Alphonse Chartier and Ed-ward G. Geoffrion at the same or substantially equivalent positionsat which they would have been employed on July 15, 1937, had therespondent not unlawfully refused to hire them; WAUMBEC MILLS, INC.49(b)Make whole Alphonse Chartier and Edward G. Geoffrion forany loss of pay each may have suffered as the result of the respond-ent's refusal to hire him from July 15, 1937, to the date employmentis offered him, less his net earnings during that period, deducting,however, from the amount otherwise due to each of them moniesreceived by him during that period for work performed upon Fed-eral,State, county,municipal, or other work-relief projects, andpay over the amount so deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects;(c) Immediately post notices in conspicuous places in its plant,buildings, and other places of employment, and maintain them fora period of at least sixty (60) consecutive days, stating that it willcease and desist in the manner set forth in 1 (a) and (b), and thatitwill take the affirmative action set forth in 2 (a) and (b) of thisOrder;(d)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.